                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



CLARENCE BOGAN, III,                            )       Case No.: 1:19 CV 812
                                                )
          Petitioner                            )
                                                )       JUDGE SOLOMON OLIVER, JR.
           v.                                   )
                                                )
STATE OF OHIO, et al.,                          )
                                                )
          Respondents                           )       ORDER


          Currently pending before the court in the above-captioned case is the Motion of Petitioner

Clarence Bogan, III (“Petitioner”) to Stay State Court Proceedings (ECF No. 2). The matter was

referred to Magistrate Judge David A. Ruiz for a report and recommendation. For the reasons set

forth below, the court adopts Judge Ruiz’s Report and Recommendation that the Petitioner’s Motion

be denied without prejudice as premature.

          On April 12, 2019, Petitioner filed his Petition for writ of habeas corpus, pursuant to 28

U.S.C. § 2241, seeking to prevent his retrial in state court on double jeopardy grounds after a

previous trial resulted in a mistrial. (Pet. 1, ECF No. 1.) That same day, Petitioner also filed a Motion

to Stay State Court Proceedings (ECF No. 2). Respondents filed a response in opposition to the

Motion to Stay State Court Proceedings. (ECF No. 6.) On May 10, 2019, Magistrate Judge David

A. Ruiz issued a Report and Recommendation (“R&R”) on the Motion to Stay State Court

Proceedings, recommending that the court dismiss the Motion without prejudice as premature. (ECF

No. 9.)

          As of the date of this Order, no objection to Judge Ruiz’s R&R has been filed. When no

objection has been filed, “the court need only satisfy itself that there is no clear error on the face of
the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note;

see also Thomas v. Arn , 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to

require the district court review of a magistrate[] [judge’s] factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”).

       After careful review of Judge Ruiz’s R&R, and all other relevant documents in the record,

the court finds no clear error. Accordingly, the court adopts as its own Magistrate Judge Ruiz’s R&R

(ECF No. 9) in its entirety, and hereby denies Petitioner’s Motion to Stay State Court Proceedings

(ECF No. 2) without prejudice as premature.

       IT IS SO ORDERED.


                                                       /s/ SOLOMON OLIVER, JR.
                                                       UNITED STATES DISTRICT JUDGE
May 31, 2019




                                                 -2-
